Exhibit 10.2

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT made this 17th day of May, 2007 (this “Agreement”), by and
between 24/7 REAL MEDIA, INC., a Delaware corporation (the “Company”), and
JONATHAN K. HSU (the “Executive”).

W I T N E S S E T H:

WHEREAS, this Agreement is being entered into in connection with that certain
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), by and among the Company, WPP Group plc, a company organized under
the laws of England and Wales (“Parent” or “WPP”), and TS Transaction, Inc., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”);

WHEREAS, pursuant to the Merger Agreement, Merger Sub shall merge with and into
the Company with the Company surviving as the wholly-owned subsidiary of Parent,
in accordance with the terms and conditions set forth therein; and

WHEREAS, the Executive is an equity holder of and employed by Company and the
Company wishes to ensure the continued employment of the Executive by the
Company and the Executive wishes to accept such employment, upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.             Employment

The Company agrees to employ the Executive during the Term specified in Section
2, and the Executive agrees to accept such employment, upon the terms and
conditions hereinafter set forth.

2.             Term

Subject to Sections 6 and 7 below and the other terms and conditions of this
Agreement, the Executive’s employment by the Company shall be for an initial
term commencing as of the Effective Time (as defined in the Merger Agreement)
and expiring on the close of business on the first anniversary of the Effective
Time (the “Initial Term”), unless terminated earlier in accordance with this
Agreement.  During the twelve-month period immediately following the Initial
Term (the “Second Year”), unless terminated earlier in accordance with this
Agreement, the term of the Executive’s employment by the Company shall
automatically continue unless terminated by either the Company or the Executive
upon at least six (6) months prior written notice of termination to the other
party; it being understood that such notice may not be given prior to the
expiration of the Initial Term.  After the Second Year, unless


--------------------------------------------------------------------------------


terminated earlier in accordance with this Agreement, the term of the
Executive’s employment by the Company shall automatically continue unless
terminated by either the Company or the Executive upon at least three (3) months
prior written notice of termination to the other party; it being understood that
such notice may not be given prior to the expiration of the Second Year (any
written notice of termination described in this Section 2 is hereinafter
referred to as a “Notice of Termination”).  The Initial Term and the period, if
any, thereafter, during which the Executive’s employment shall continue are
collectively referred to in this Agreement as the “Term.”  The Company shall
have the right at any time following the delivery of the Notice of Termination
by the Executive to relieve the Executive of his offices, duties and
responsibilities and to place him on a paid leave of absence status (with full
compensation and benefits).  The effective date of the termination of the
Executive’s employment with the Company, regardless of the reason therefor, is
referred to in this Agreement as the “Date of Termination.”

3.             Duties and Responsibilities

(a)           During the Term, the Executive shall have the position of Chief
Operating/Financial Officer of the Company and, in connection therewith, the
Executive shall perform such executive duties and responsibilities commonly
incident to such office as may be assigned to him from time to time by or under
the authority of the Board of Directors of the Company (the “Board”) or the
Chief Executive Officer the Company (currently David Moore) (the “CEO”) or his
designee and, in the absence of such assignment, such duties customary to such
offices as are necessary to the operations of the Company.  The Executive shall
report to the CEO or his designee.

(b)           The Executive’s employment by the Company shall be full-time and
exclusive, and during the Term, the Executive agrees that he shall (i) devote
all of his business time and attention, his best efforts, and all of his skill
and ability to promote the interests of the Company; (ii) carry out his duties
in a competent and professional manner; and (iii) work with other employees of
the Company in a competent and professional manner. Notwithstanding the
foregoing, during the Term the Executive shall be permitted to: (1) manage his
personal investments; (2) engage in charitable or community service activities;
and (3) serve as a member of the board of directors of such companies as may be
approved by the Digital CEO (as defined below); provided, however,  that such
activities (individually or collectively) do not: (A) interfere, in any material
respect, with the performance of the Executive’s duties or responsibilities
under this Agreement; (B) injure the reputation, business or business
relationships of the Company or any of its affiliates; or (C) constitute a
violation in any respect of any of the restrictions contained in Section 8 of
this Agreement.

(c)           The Executive’s services shall be performed at the Company’s
offices in New York, New York, subject to the reasonable and necessary travel
requirements of Executive’s position and duties hereunder.

2


--------------------------------------------------------------------------------


 

4.             Compensation

(a)           As compensation for the Executive’s services hereunder and in
consideration of the restrictive covenants set forth in Section 8 below, during
the Term, the Company shall pay the Executive, in accordance with its normal
payroll practices, direct salary compensation at an annual rate of $275,000,
such annual salary to be reviewed for possible increases in accordance with the
Company’s policy as from time to time in effect.

(b)           With respect to the 2007 calendar year, the Executive shall be
entitled to the bonus arrangements set forth on Exhibit A.  With respect to
periods after December 31, 2007, such bonus arrangements shall be deemed to be
amended and restated by any final determination regarding the Executive’s
compensation made by the WPP Group plc Compensation Committee. If, during the
2007 calendar year, the Search Business (as defined below) is transferred from
the Company or any business or business unit is transferred into the Company,
then conforming and appropriate adjustments shall be made to the 2007 bonus
arrangements set forth on Exhibit A.

(c)           During the Term, the Executive shall be entitled to participate in
the WPP Group plc Restricted Stock Plan, as in effect from time to time (the
“Restricted Stock Plan”), and to receive an annual grant of restricted stock
(the “Restricted Stock”) representing a contingent right to receive WPP Group
plc Ordinary Shares or ADRs representing such Ordinary Shares.  All grants of
Restricted Stock shall be at the discretion of the WPP Group plc Compensation
Committee and shall be subject to the provisions of the Restricted Stock Plan;
provided, that  on the first date following the Effective Time that WPP grants
Restricted Stock to its employees generally (currently November of each year),
the Executive shall be granted Restricted Stock with a market value on the date
of grant of $125,000, which Restricted Stock shall vest, subject to the
Restricted Stock Plan, in two equal installments on the first and second
anniversary of the Effective Time.

(d)           Within thirty (30) days following the Effective Time the Company
shall pay the Executive a one-time cash bonus of $125,000.

5.             Expenses; Fringe Benefits

(a)           In addition to the compensation provided for under Section 4, the
Company agrees to pay or to reimburse the Executive during the Term for all
reasonable, ordinary and necessary, vouchered business or entertainment
expenses, incurred in the performance of his services hereunder.

(b)           The Executive shall be entitled to four weeks vacation in
accordance with the Company’s policy as in effect from time to time.  Vacation
time shall be non-cumulative.

(c)           During the Term, the Executive shall be entitled to participate in
and receive all benefits under any welfare benefit plans and programs provided
by the Company (including without limitation, medical, dental, disability, group
life (including accidental death and dismemberment) and business travel
insurance plans and programs) applicable generally to

3


--------------------------------------------------------------------------------


the senior executives of the Company, subject, however, to generally applicable
eligibility and other provisions of the various plans and programs in effect
from time to time.

(d)           During the Term, the Executive shall be entitled to participate in
all retirement plans and programs (including, without limitation, any profit
sharing/401(k) plan) applicable generally to the senior executives of the
Company, subject, however, to generally applicable eligibility and other
provisions of the various plans and programs in effect from time to time.  In
addition, during the Term, the Executive shall be entitled to receive fringe
benefits and perquisites in accordance with the plans, practices, programs and
policies of the Company from time to time in effect and available generally to
the senior executives of the Company.

6.             Termination

(a)           The Company shall be entitled to terminate the Term and to
discharge the Executive for Cause (as defined below).  The term “Cause” shall be
limited to the following grounds:

(i)            The Executive’s repeated refusal or willful failure to perform
his principal duties and responsibilities as set forth in Section 3 hereof, if
such refusal or failure is not cured within thirty (30) days after written
notice thereof to the Executive by the Company;

(ii)           The willful misappropriation of the funds or property of the
Company (other than the taking of de minimus office supplies from time to time);

(iii)          Use of alcohol or use of illegal drugs, interfering with
performance of the Executive’s obligations under this Agreement, continuing
after written warning;

(iv)          The conviction in a court of law for, or the entering of a plea of
guilty or no contest to, a felony (other than an ordinary-course traffic offense
(e.g., speeding)) or any crime involving moral turpitude, fraud, dishonesty or
theft;

(v)           The willful material nonconformance with the Company’s written
policies against racial or sexual discrimination or harassment (of which
practices and policies the Executive is given notice of in advance), which
nonconformance is not cured (if curable) within thirty (30) days after written
notice to the Executive is provided by the Company;

(vi)          The commission by the Executive of any willful act which
materially injures or could reasonably be expected to materially injure the
reputation, business or business relationships of the Company or any affiliate
thereof;

(vii)         Any material breach of any term or provision of Section 8 of this
Agreement, if such breach is not cured, if curable, within thirty (30) days
after written notice thereof to the Executive by the Company; or

4


--------------------------------------------------------------------------------


 

(viii)        Any willful and material breach (not covered by any of the clauses
(i) through (vii) above) of any term, provision or condition of this Agreement,
if such breach is not cured within thirty (30) days after written notice thereof
to the Executive by the Company.

Any notice required to be given by the Company pursuant to Sections 6(a)(i),
(v), (vii) or (viii) above shall state the specific nature of the claimed breach
and, if such breach is curable, the manner in which the Company requires such
breach to be cured (if curable). For purposes of this Section 6(a), no act, or
failure to act on the part of the Executive shall be deemed to be “willful”
unless done, or omitted to be done, by the Executive in bad faith and without
the reasonable belief that the Executive’s action or omission was in or not
opposed to the best interests of the Company.  Any notice of termination for
Cause pursuant to this Section 6(a) shall be given within sixty (60) days after
the date the Chief Executive Officer of WPP Digital (currently Mark Read) (the
“Digital CEO”) has obtained actual knowledge of the occurrence of the event
constituting Cause.

(b)           The Executive shall be entitled to terminate this Agreement and
the Term hereunder for Good Reason (as defined below), at any time during the
Term, by providing written notice to the Company, such notice to be delivered
not more than sixty (60) days after the occurrence of the event constituting
such Good Reason.  “Good Reason” shall be limited to: (i) a material reduction
in the title or duties and responsibilities of the Executive, as set forth in
Section 3(a), or the assignment of duties materially inconsistent with such
title or duties and responsibilities, if such reduction or assignment is not
cured, if curable, for a period of thirty (30) days following written notice of
such reduction or assignment by the Executive to the Company; (ii) a reduction
in salary or of the Executive’s target bonus amount for the 2007 calendar year
(as set forth on Exhibit A) or  the Company’s failure to pay the Executive any
amounts due to him pursuant to this Agreement, if such failure or reduction is
not cured (but not subject to repeated cure opportunities in any given calendar
year of the Term solely as to material amounts due hereunder) for a period of
thirty (30) days following written notice of such failure or reduction by the
Executive to the Company; (iii) the relocation (without the Executive’s consent)
of the Executive’s principal place of employment by the Company to a location
that is more than 25 miles from the Company’s current offices in New York City;
(iv) the failure of the Company to obtain an assumption of this Agreement from a
successor to all or substantially all of the assets or business of the Company
(provided that no such assumption shall be required if the successor to such
assets or business is an affiliate of WPP and the Executive’s duties with
respect to such assets or business continue as described in Section 3(a) above);
or (v) any material breach by the Company of the terms of this Agreement, which
breach is not cured, if curable, within thirty (30) days following written
notice of such breach by the Executive; provided, however, that (1) a change in
the Company’s status from an independent public company to a subsidiary of the
Parent at the Effective Time and the corresponding change in the Executive’s
duties and responsibilities; and (2) the transfer of all or any portion of the
Company’s Search business services line of business (including its search engine
marketing business) (the “Search Business”) at any time during the Term from the
Company to any other entity, shall not, in each case, constitute Good Reason.
Any notice required to be given by the Executive pursuant to this

5


--------------------------------------------------------------------------------


Section 6(b) shall state the specific nature of the claimed breach and the
manner in which the Executive requires such breach to be cured (if curable).  As
of the Effective Time, the Executive waives any right to terminate his
employment for Good Reason based on facts, circumstances or events occurring
prior to or as of the Effective Time or changes to his terms of employment
reflected in this Agreement.

(c)           In the event of the termination of the Executive’s employment with
the Company for any reason other than by virtue of a termination by the Company
without Cause or by the Executive for Good Reason, the Executive shall be
entitled to the following payments and benefits, subject to any appropriate
offsets, as permitted by applicable law, for debts or money due to the Company
or an affiliate thereof (collectively, “Offsets”):

(i)            unpaid salary compensation and any unused accrued vacation
through, and any unpaid reimbursable expenses outstanding as of, the Date of
Termination; and

(ii)           all benefits, if any, that had accrued to the Executive through
the Date of Termination under the plans and programs described in Section 5
above, or any other applicable plans and programs in which he participated as an
employee of the Company, in the manner and in accordance with the terms of such
plans and programs.

In the event of the termination of the Executive’s employment with the Company
for any reason other than by virtue of a termination by the Company without
Cause or by the Executive for Good Reason, except as provided in this Section
6(c), the Company shall have no further liability hereunder to the Executive or
the Executive’s heirs, beneficiaries or estate for damages, compensation,
benefits, severance, indemnities or other amounts of whatever nature, directly
or indirectly, arising out of or otherwise related to this Agreement and the
Executive’s employment or cessation of employment with the Company.

(d)           In the event of a termination by the Company without Cause, by the
Executive for Good Reason or by virtue of the Executive’s death or disability,
the Executive shall be entitled to continue to receive from the Company, subject
to any Offsets, the following:

(i)            if the Date of Termination is prior to the end of the Second
Year, then, as severance compensation, an amount equal to his then applicable
annual salary compensation, to be paid in one lump sum payment within thirty
(30) days of the Date of Termination;

(ii)           as additional severance compensation, his then applicable salary
compensation when otherwise payable during the period commencing on the day
after the Date of Termination and ending on the first anniversary of the Date of
Termination; provided that, in the event of the Executive’s disability, the
aggregate amount of disability payments received by the Executive during the
year following the Date of Termination shall be offset against the amount paid
to him pursuant to this clause (ii);

6


--------------------------------------------------------------------------------


 

(iii)          any unpaid reimbursable expenses outstanding, and any unused
accrued vacation, as of the Date of Termination;

(iv)          outplacement services for a period of three months following the
Date of Termination;

(v)           if the Date of Termination is prior to the end of the Second Year,
then: (A) the restrictions on each share of Restricted Stock held by the
Executive shall lapse; and (B) all stock options held by the Executive to
purchase shares of WPP Group plc Ordinary Shares or ADRs representing such
Ordinary Shares shall vest (provided that any Restricted Stock granted pursuant
to Section 4(c) above shall vest in accordance with the terms of the Restricted
Stock Plan; it being acknowledged and agreed that the Restricted Stock Plan
shall not be amended in any respect for the sole purpose of adversely treating
the Executive thereunder); and

(vi)          all benefits, if any, that had accrued to the Executive through
the Date of Termination under the plans and programs described in Section 5
above, or any other applicable benefit plans and programs in which he
participated as an employee of the Company, in the manner and in accordance with
the terms of such plans and programs; provided, however, that, notwithstanding
the foregoing:

(A) The Executive shall be entitled to continued participation on the same basis
(including without limitation, cost contributions) as the other senior
executives of the Company in all medical, dental, disability and life insurance
coverage (such benefits collectively called the “Continued Benefit Plans”) in
which the Executive was participating on the Date of Termination (as such
Continued Benefit Plans are from time to time in effect at the Company) until
the earlier of: (x) 12 months after the Date of Termination; and (y) the date,
or dates, on which the Executive receives substantially similar coverage and
benefits under a similar type of plan of a subsequent employer.

(B) The Executive shall receive a pro rata portion of each of the bonuses
referred to in Exhibit A hereto for the calendar year or calendar quarter, as
the case may be, in which the Date of Termination occurs, which pro rata portion
shall be based on the percentage that the number of full and partial calendar
months elapsed, from the beginning of the calendar year or calendar quarter, as
the case may be, in which the Date of Termination occurs through and including
the Date of Termination, represents out of the twelve calendar months of the
year or three calendar months of the calendar quarter, as the case may be.  The
pro rata portion of such bonuses shall be paid to the Executive at such time as
bonuses in respect of such year are paid to other senior executives of the
Company.

7


--------------------------------------------------------------------------------


 

(C) The Executive shall receive each of the bonuses referred to in Exhibit A
hereto earned by the Executive in respect of the calendar quarter or calendar
year, as the case may be, immediately preceding the calendar quarter or calendar
year in which the Date of Termination occurs (to the extent not already paid to
the Executive) to be paid at such time as bonuses in respect of such year are
paid to other senior executives of the Company.

(e)           In the event of a termination by the Company without Cause, by the
Executive for Good Reason, or by virtue of the Executive’s death or disability,
except as provided in Section 6(d), the Company shall have no further liability
hereunder to the Executive or the Executive’s heirs, beneficiaries or estate for
damages, compensation, benefits, severance, indemnities or other amounts of
whatever nature, directly or indirectly, arising out of or otherwise related to
this Agreement and the Executive’s employment or cessation of employment with
the Company.  The making of any severance payments and providing the other
benefits as set forth in Section 6(d) is conditioned upon the Executive
executing and delivering a general release of any claims (including claims of
discrimination), in the form of Annex A hereto, relating to the Executive’s
employment with the Company or the termination thereof and the satisfaction of
any conditions to the validity of such release (including the expiration of any
revocation period).

(f)            In the event that the Executive is indicted for a felony or any
crime involving moral turpitude, fraud, dishonesty or theft, then the Company
shall have the right to require the Executive to take a paid leave of absence
during which: (i) the Executive shall be suspended from all of his duties with
the Company; and (ii) the Company shall have the right to treat the Executive’s
employment as having been terminated for Cause pursuant to Section 6(a)(iv) for
all purposes of this Agreement, with the date on which a final adjudication
(which is no longer appealable) of guilt or a plea of guilty or of no contest
being deemed the Date of Termination; provided, however, that if the authorities
with jurisdiction over the charges decline to prosecute the Executive, the
Executive is subsequently acquitted or the charges are dismissed (including on
appeal), then such leave of absence shall terminate, the Executive shall be
reinstated to his position and shall resume his duties with the Company.

7.             Disability; Death

In the event the Executive shall be unable to perform his duties hereunder by
virtue of illness or physical or mental incapacity or disability (from any cause
or causes whatsoever) in substantially the manner and to the extent required
hereunder prior to the commencement of such disability (all such causes being
herein referred to as “disability”) and the Executive shall fail to perform such
duties for periods aggregating one hundred twenty (120) days, whether or not
continuous, in any continuous period of one hundred eighty (180) days, the
Company shall have the right to terminate the Term and to discharge the
Executive hereunder as at the end of any calendar month during the continuance
of such disability upon at least thirty (30) days’ prior written notice to him. 
In the event of the Executive’s death, the Date of Termination shall be the date
of such death.

8


--------------------------------------------------------------------------------


 

8.             Restrictive Covenants and Protection of Confidential Information

(a)           The Executive acknowledges and agrees that his services hereunder
are of a special, unique, extraordinary and intellectual character, and his
position with the Company places him in a position of confidence and trust with
the clients and employees of the Company.  The Executive acknowledges that the
rendering of services to the clients of the Company necessarily requires the
disclosure to the Executive of confidential information and trade secrets of the
Company (such as, without limitation, proprietary software programs, marketing
plans, media plans, budgets, corporate policies, client preferences and
policies, and identity of appropriate personnel of clients with sufficient
authority to influence a shift in suppliers).  The parties hereto agree that in
the course of the Executive’s employment with the Company, the Executive has and
will continue to develop a personal relationship with the Company’s clients and
a knowledge of those clients’ affairs and requirements, and that the
relationship of the Company with its established clientele will therefore be
placed in the Executive’s hands in confidence and trust.  The Executive
consequently agrees that the restrictive covenants contained herein are
reasonable and necessary in order to protect and maintain the trade secrets,
business, assets and goodwill of the Company.

Accordingly, in consideration of the payments and benefits the Executive
received and will receive in connection with the transactions contemplated by
the Merger Agreement and the provisions of this Agreement, the Executive agrees
that while he is in the employ of the Company and for a one (1) year period
after the Date of Termination (the “Initial Non-Competition Period”), he shall
not engage in business as, or own an interest in, directly or indirectly, any
individual proprietorship, partnership, corporation, limited liability company,
joint venture, or any other form of business entity, whether as an individual
proprietor, partner, shareholder, member, manager, joint venturer, officer,
director, consultant, finder, broker, employee, or in any other manner
whatsoever (except on behalf of the Company), if such entity is engaged in whole
or in part in any business in the United States of the type and character
engaged in and competitive with that conducted by the Company; provided,
however, that nothing contained in this paragraph shall be deemed to prohibit
the Executive from making passive investments in any publicly held company
provided that the Executive’s beneficial ownership of any class of such
company’s securities does not exceed 5% of the outstanding securities of such
class; provided, further, that the Company shall have the right (the “Extension
Right”), in its sole discretion, to extend the restrictive covenants set forth
in this paragraph for a period commencing on the expiration of the Initial
Non-Competition Period until a date that is no later than the second anniversary
of the Date of Termination (such period being, the “Extended Restrictions
Period”).  The Company may exercise its Extension Right by providing the
Executive with written notice thereof at least sixty (60) days prior to the end
of the Initial Non-Competition Period.  If the Company exercises its Extension
Right, then the Company shall pay the Executive an amount equal to his base
salary compensation (as in effect as of the Date of Termination), in accordance
with the Company’s normal payroll practices, during the Extended Restrictions
Period.

In addition to the foregoing, the Executive agrees that while he is in the
employ of the Company and for a two (2) year period after the Date of
Termination, he shall not, except on

9


--------------------------------------------------------------------------------


behalf of the Company, directly or indirectly, and regardless of the reason for
his ceasing to be employed by the Company:

(1)           attempt in any manner to solicit from any Client (as defined
below) business of the type performed by the Company or to persuade any Client
to cease to do business with the Company or to reduce the amount of business
which any such Client has customarily done or is reasonably expected to do with
the Company, whether or not the relationship between the Company and such Client
was originally established in whole or in part through his efforts; or

(2)           employ (including to retain, engage or conduct business with) or
attempt to employ or assist anyone else to employ any person who is then or at
any time during the preceding year was: (i) an employee of or exclusive
consultant to the Company; or (ii) an employee of or exclusive consultant to any
affiliate of WPP with whom the Executive has had contact during the last
full-year of his employment with the Company; or

(3)           render to or for any Client any services of the type rendered by
the Company.

As used in this Section 8, the term “Company” shall mean the Company and shall
include any subsidiaries, divisions and business units of the Company; and the
term “Client” shall mean:

(1)           (i) anyone who is a client of the Company on the Date of
Termination or, if the Executive’s employment shall not have terminated, at the
time of the alleged prohibited conduct (the “Determination Date”); and (ii)
anyone who is a client of any affiliate of WPP on the Date of Termination or, if
the Executive’s employment shall not have terminated, the Determination Date,
but only if, in the case of this clause (ii), the Executive had performed
services for, or had significant contact with, such client;

(2)           (i) anyone who was a client of the Company at any time during the
one-year period immediately preceding the Date of Termination or, if the
Executive’s employment shall not have terminated, during the one-year period
immediately preceding the Determination Date; and (ii) anyone who was a client
of any affiliate of WPP at any time during the one-year period immediately
preceding the Date of Termination or, if the Executive’s employment shall not
have terminated, during the one-year period immediately preceding the
Determination Date, but only if, in the case of this clause (ii), the Executive
had performed services for, or had significant contact with, such client; and;

(3)           (i) any prospective client to whom the Company had made a formal
presentation at any time during the one-year period immediately preceding the
Date of Termination or, if the Executive’s employment shall not have terminated,
during the one-year period immediately preceding the Determination Date; and
(ii) any prospective client to whom any affiliate of WPP had made a formal
presentation, in which presentation the

10


--------------------------------------------------------------------------------


 

Executive participated, at any time during the one-year period immediately
preceding the Date of Termination or, if the Executive’s employment shall not
have terminated, during the one-year period immediately preceding the
Determination Date.

(b)           The Executive also agrees that he will not at any time (whether
during the Term or after the termination of this Agreement)  disclose to any
person or entity any confidential information or trade secret (except to the
extent any disclosure is required by law or legal process, provided that the
Executive furnishes the Company with advance written notice of any such
requirement and reasonably cooperates with the Company to obtain a protective
order or other reliable assurance that confidential treatment will be accorded
such information) of the Company or any affiliate of WPP (such as, without
limitation, proprietary software programs, marketing plans, media plans,
budgets, corporate policies, client preferences and policies), or any client of
the Company or any affiliate of WPP, or utilize such confidential information or
trade secret for the Executive’s own benefit, or for the benefit of third
parties and all memoranda, notes, records or other documents compiled by the
Executive or made available to the Executive pertaining to the business of the
Company or such affiliate or their clients shall be the property of the Company
and shall be delivered to the Company on the Date of Termination or at any other
time, upon the Company’s request.  As used in this Section 8(b), the term
“confidential information or trade secret” does not include information which
becomes generally available to the public or which is otherwise in the public
domain other than by breach of this Section 8(b).

(c)           If the Executive commits a breach, or the Company has reasonable
grounds to believe that the Executive is about to commit a breach, of any of the
provisions of Sections 8(a) or (b) above, the Company shall have the right to
have the provisions of this Agreement specifically enforced without having to
prove the inadequacy of the available remedies at law, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the Company and that money damages will not provide an adequate remedy to the
Company.  In addition, the Company may take all such other actions and remedies
available to it under law or in equity and shall be entitled to such damages as
it can show it has sustained by reason of such breach.

(d)           The parties acknowledge that the type and periods of restriction
imposed in the provisions of Sections 8(a) and (b) above are fair and reasonable
and are reasonably required for the protection of the legitimate interests of
the Company and the confidential information, proprietary property and goodwill
associated with the business of the Company; and that the time, scope,
geographic area and other provisions of this Section 8 have been specifically
negotiated by sophisticated commercial parties, it being understood that the
clients of the Company may be serviced from any location and accordingly it is
reasonable that the restrictive covenants set forth herein are not limited by
narrow geographic area but generally by the location of such clients and
potential clients.  If any of the covenants in Sections 8(a) or (b) above, or
any part thereof, is hereafter construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.  In the event that
any covenant contained in this Agreement shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive

11


--------------------------------------------------------------------------------


 

in any other respect, it shall be interpreted to extend only over the maximum
period of time for which it may be enforceable and/or over the maximum
geographical area as to which it may be enforceable and/or to the maximum extent
in all other respects as to which it may be enforceable, all as determined by
such court in such action.  The existence of any claim or cause of action which
the Executive may have against the Company or any other affiliate of WPP shall
not constitute a defense or bar to the enforcement of any of the provisions of
this Agreement and shall be pursued through separate court action by the
Executive.

9.                                      Intellectual Property

During the Term, the Executive will disclose to the Company all ideas,
proposals, inventions, designs, technical innovations, improvements and business
plans developed by him during such period which relate directly or indirectly to
the business of the Company, including, without limitation, any process, design,
innovation, operation, campaign, product or improvement which may be patentable
or copyrightable.  The Executive agrees that all patents, copyrights,
tradenames, trademarks, service marks, campaigns and business plans developed or
created by the Executive in the course of his employment hereunder, either
individually or in collaboration with others, will be deemed works for hire and
the sole and absolute property of the Company. The Executive agrees, that at the
Company’s request and cost, he will take all commercially reasonable steps to
assist the Company to secure the rights thereto to the Company by patent,
copyright or otherwise to the Company.

10.                               Enforceability

The failure of any party at any time to require performance by another party of
any provision hereunder shall in no way affect the right of that party
thereafter to enforce the same, nor shall it affect any other party’s right to
enforce the same, or to enforce any of the other provisions in this Agreement;
nor shall the waiver by any party of the breach of any provision hereof be taken
or held to be a waiver of any subsequent breach of such provision or as a waiver
of the provision itself.

11.                               Assignment

This Agreement may not be transferred, assigned, pledged or hypothecated by any
party hereto, other than by operation of law.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors and assigns.

12.                               Modification

This Agreement may not be orally canceled, changed, modified or amended, and no
cancellation, change, modification or amendment shall be effective or binding,
unless in writing and signed by the parties to this Agreement.

12


--------------------------------------------------------------------------------


 

13.                               Severability; Survival

In the event any provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the invalid or unenforceable part had been severed and
deleted.  The respective rights and obligations of the parties hereunder shall
survive the termination of the Executive’s employment to the extent necessary to
the intended preservation of such rights and obligations.

14.                               Key Person Insurance

The Executive agrees that the Company shall have the right to obtain key person
insurance on the Executive with the Company as the sole beneficiary thereof. 
The Executive shall (a) reasonably cooperate fully in obtaining such insurance;
(b) sign any reasonably necessary consents, applications and other related forms
or documents; and (c) take any reasonably required medical examinations.

15.                               Notices

Any notice, request, instruction or other document to be given hereunder by any
party hereto to another party shall be in writing and shall be deemed effective
(a) upon personal delivery, if delivered by hand; or (b) three days after the
date of deposit in the mails, postage prepaid if mailed by certified or
registered mail; or (c) on the next business day, if sent by facsimile
transmission or prepaid overnight courier service, and in each case, addressed
as follows:

If to the Executive: to the Executive’s home address as set forth in the
Company’s records.

with a copy to:

Clifford Chance US LLP

31 West 52nd Street

New York, NY 10019

Attention: Craig Medwick, Esq. and Andrew Oringer, Esq.

Fax: (212) 878-8375

If to the Company:

24/7 Real Media, Inc.

c/o WPP Group USA, Inc.

125 Park Avenue

New York, New York 10017

Attention: Chief Financial Officer

Fax: (212) 632-2222

13


--------------------------------------------------------------------------------


 

with a copy to:

Davis & Gilbert LLP

1740 Broadway

New York, New York 10019

Attention:  Curt C. Myers, Esq.

Fax:  (212) 468-4888

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.

16.                               Applicable Law and Jurisdiction

(a)           All questions concerning the construction, interpretation and
validity of this Agreement, and all matters relating hereto, shall be governed
by and construed and enforced in accordance with the laws of the State of New
York, without giving effect to any choice or conflict of law provision or rule
(whether in the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.

(b)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York state court or federal court of the United States of America sitting in the
State of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

17.                               No Conflict

The Executive represents and warrants that he is not subject to any agreement,
instrument, order, judgment or decree of any kind, or any other restrictive
agreement of any character, which would prevent him from entering into this
Agreement or which would be breached by the Executive upon his performance of
his duties pursuant to this Agreement.

18.                               Entire Agreement

This Agreement represents the entire agreement between the Company and the
Executive with respect to the subject matter hereof, and all prior agreements,
plans and arrangements (including, without limitation, all prior equity and cash
compensation arrangements) relating to the employment of the Executive by the
Company are nullified and superseded hereby (including, without limitation, that
certain Amended and Restated

14


--------------------------------------------------------------------------------


Employment Agreement, dated as of March 14, 2006, by and between the Company and
the Executive).

19.                               Headings

The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

20.                               Withholding

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

21.                               Counterparts

This Agreement may be executed in two or more counterparts, all of which taken
together shall constitute one instrument.  Facsimile counterparts to this
Agreement shall be acceptable and binding.

22.                               No Strict Construction

The language used in this Agreement will be deemed to be the language chosen by
the Executive and the Company to express their mutual intent, and no rule of law
or contract interpretation that provides that in the case of ambiguity or
uncertainty a provision should be construed against the draftsperson will be
applied against either the Executive or the Company.

23.          Delay in Payment

All payments and benefits under this Agreement shall be made and provided in a
manner that is intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), to the extent applicable.  Notwithstanding any
provision in this Agreement to the contrary, any payment otherwise required to
be made hereunder to the Executive at any date as a result of the termination of
the Executive’s employment shall be delayed for such period of time as may be
necessary to meet the requirements of Section 409A(a)(2)(B)(i) of the Code.  On
the earliest date on which such payments can be made without violating the
requirements of Section 409A(a)(2)(B)(i) of the Code, there shall be paid to the
Executive, in a single cash lump sum, an amount equal to the aggregate amount of
all payments delayed pursuant to the preceding sentence (such payments being,
the “Delayed Payments”).  To the extent the Company earns interest on the
Delayed Payments during the period such payments are delayed, then the Executive
shall be entitled to interest on the Delayed Payments for such period at a rate
equal to the lesser of (x) the rate of interest earned by the Company on the
Delayed Payments during such period; or (y) 5% per annum.

15


--------------------------------------------------------------------------------


 

24.                               D&O Insurance

During the Term, the Executive shall be covered under the directors and officers
insurance policy maintained for the benefit of directors and officers of United
States affiliates of WPP, in accordance with the terms of such policy as in
effect from time to time. The Company shall not exclude the Executive from any
general corporate indemnity coverage which may be expressly granted by the
Company to other senior executives of the Company.

25.                               Stock Options; Restricted Stock

This Section 25 shall confirm the following treatment of restricted stock and
stock options granted under one or more of the Company’s stock incentive plans
(“Company Plans”) held at the Effective Time that will be rolled over into
restricted WPP ADRs and options to purchase WPP ADRs, as the case may be, in
connection with the transactions contemplated by the Merger Agreement:

(a)                                  Restricted Stock

(i)            Restrictions on restricted stock that is unvested shall not lapse
upon the change in control occurring in connection with the Merger Agreement.

(ii)           Restrictions on each outstanding share of restricted stock shall
continue to lapse (i.e., the shares shall continue to vest) in accordance with
the schedule based on the anniversary date or performance targets previously
provided to the Executive (provided that the performance targets for restricted
stock granted during 2007 shall be as set forth on Exhibit B, with appropriate
adjustments if the Search Business or any portion thereof is transferred from
the Company or any business line or unit is transferred into the Company).

(iii)          Restrictions on each outstanding share of restricted stock shall
not lapse (i.e., the restricted stock shall not vest) upon any termination of
employment (regardless of the reason therefor), except in the event of a
termination of employment: (A) by the Company without Cause or by the Executive
for Good Reason, provided that the Date of Termination is prior to the
expiration of the Second Year; or (B) by virtue of the Executive’s death or
disability (as defined in Section 7).

(b)                                 Stock Options

(i)            Stock options that are unvested shall not vest upon the change in
control occurring in connection with the Merger Agreement.

(ii)           Stock options shall continue to vest in accordance with the
schedule based on the anniversary date or performance targets previously
provided to the Executive.

16


--------------------------------------------------------------------------------


 

(iii)          Unvested stock options shall not vest upon any termination of
employment (regardless of the reason therefor), except in the event of a
termination of employment: (A) by the Company without Cause or by the Executive
for Good Reason, provided that the Date of Termination is prior to the
expiration of the Second Year; or (B) by virtue of the Executive’s death or
disability (as defined in Section 7).

The terms Cause and Good Reason shall have solely the meanings ascribed to such
terms in this Agreement.

26.                               Termination of Merger Agreement

In the event that the Merger Agreement is terminated pursuant to Article 11
thereof, then this Agreement shall become null and void.

* * * *

Signature Page Follows

17


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

24/7 REAL MEDIA, INC.

 

 

 

 

 

By:

/s/ David J. Moore

 

 

 

 

Name:

David J. Moore

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

/s/ Jonathan Hsu

 

 

 

 

Jonathan Hsu

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

Exhibit A

GROSS PROFIT BONUS FOR 2007

Executive has a target gross profit bonus compensation of $200,000 (“Target
Gross Profit Bonus”) during  calendar year 2007.  The quarterly gross profit
bonus (“Quarterly Gross Profit Bonus”) will be determined by the following
formula:

Actual Company

      Quarterly Gross Profit      

Annual Company

Gross Profit Goal

X

Target Gross Profit Bonus

=

Quarterly Gross Profit Bonus

 

For  calendar year 2007, the Annual Company Gross Profit Goal equals
$92,994,741.  The Quarterly Gross Profit Bonus shall be paid quarterly, within
45 days after the end of each calendar quarter. The Executive shall not be
entitled to amounts in excess of 150% of the Target Gross Profit Bonus in the
aggregate for the 2007 calendar year.

EBITDA BONUS FOR 2007

Executive has a target EBITDA bonus compensation of $100,000 (“Target EBITDA
Bonus”) during  calendar year 2007.  The annual EBITDA bonus (“Annual EBITDA
Bonus”) will be determined by the following formula:

 

Actual Company

      Annual EBITDA      

Annual Company

EBITDA Goal

X

Target EBITDA Bonus

=

Annual EBITDA Bonus

 

For  calendar year 2007, the Annual Company EBITDA Goal equals $32,339,242. 
EBITDA Percentage is defined as Actual Company Annual EBITDA divided by Annual
Company EBITDA Goal.  Notwithstanding the foregoing, (a) if the EBITDA
Percentage is above 120%, the Executive will be paid the Target EBITDA Bonus
multiplied by 120%, and (b) no Annual EBITDA Bonus will be paid if the EBITDA
Percentage is less than 80%.  The Annual EBITDA Bonus shall be paid annually.

All amounts set forth in this Exhibit A shall be determined by the Chief
Financial Officer of WPP Group plc (or his designee) (the “WPP CFO”).  In the
absence of manifest error, any such determination approved by the WPP CFO shall
be final and binding on the Executive and the Company.

 


--------------------------------------------------------------------------------


 

Exhibit B

2007 Company Performance Restricted Stock (“Performance Shares”) shall be tied
to the Company’s achievement of the performance targets set forth below in two
components in calendar year 2007: 2/3rd gross profit and 1/3rd pro forma
operating profit (“PFOP”), as follows: (1) for gross profit and PFOP, the
Performance Shares shall be paid as to 100% of the target if the Company
achieves at least 100% of the target component; (2) the Performance Shares shall
be reduced if the Company achieves less than 100% of any target component (for
example, if the Company achieves 90% of the targeted gross profit and 100% of
the targeted PFOP, the Executive would receive 93% of his Performance Shares
(.90*2/3 + 1.00*1/3)); provided, however, that with respect to the PFOP
component, the Company’s actual PFOP must be at least 80% of the target PFOP for
any Performance Shares to be paid under the PFOP component.

Performance Shares shall vest as follows: 25% on the date that the Company’s
financial results for the 2007 calendar year are finalized and completed; 25% on
January 1, 2009; and 50% on January 1, 2010.

For calendar year 2007, (a) the Company’s gross profit target is $92,994,741;
and (b) the Company’s PFOP target is $32,339,242.

The Chief Financial Officer (or his designee) of WPP Group plc shall determine
if performance targets are achieved, which determinations, absent manifest
error, shall be final and binding.

 


--------------------------------------------------------------------------------


 

Annex A

General Release

1.             For and in consideration of the severance payments and other
benefits provided in Section 6(d) of the Employment Agreement, dated May 17,
2007 (the “Employment Agreement”), by and between 24/7 Real Media, Inc. (the
“Company”) and myself, and other good and valuable consideration, I, for and on
behalf of myself and my heirs, administrators, executors, and assigns, effective
the date hereof, do hereby fully and forever release, remise and discharge the
Company, its successors and assigns, and the direct and indirect parents,
subsidiaries and affiliates of the Company, together with their respective
officers, directors, partners, shareholders, members, managers, employees and
agents (collectively, the “Group”), from any and all Claims (as defined below)
which I had, may have had, or now have against the Company and/or any other
member of the Group, for or by reason of any matter, cause or thing whatsoever,
including any Claim arising out of or attributable to my employment or the
termination of my employment with the Company, including but not limited to
Claims of breach of contract, wrongful termination, unjust dismissal,
defamation, libel or slander, or under any federal, state or local law dealing
with discrimination based on age, race, sex, national origin, handicap,
religion, disability or sexual preference, other than (i) Claims (as defined
below) under this Release; (ii) Claims for amounts due under Section 6(d) of the
Employment Agreement; (iii) Claims for indemnification, if any such rights were
expressly granted to me, and for directors and officers insurance; and (iv)
Claims under the Restricted Stock Plan (as defined in the Employment Agreement)
in which I participated while employed by the Company, in accordance with, and
subject to, the terms of such plan.  This release of Claims includes, but is not
limited to, all Claims arising under Title VII of the Civil Rights Act, the
Americans with Disabilities Act, the Civil Rights Act of 1991, the Family
Medical Leave Act, the Equal Pay Act, the New York Human Rights Law, the New
York City Administrative Code and all other federal, state and local labor and
anti-discrimination laws, the common law and any other purported restriction on
an employer’s right to terminate the employment of employees.   As used in this
Release, the term “Claims” shall include all claims, covenants, warranties,
promises, undertakings, actions, suits, causes of action, obligations, debts,
attorneys’ fees, accounts, judgments, losses and liabilities, of whatsoever kind
or nature, in law, equity or otherwise.

2.             I specifically release all Claims under the Age Discrimination in
Employment Act (the “ADEA”) relating to my employment and its termination.

3.             I represent that I have not filed or permitted to be filed
against the Group, individually or collectively, any lawsuits involving any
Claims and I covenant and agree that I will not do so at any time hereafter with
respect to the subject matter of this Release and Claims released pursuant to
this Release (including, without limitation, any Claims relating to the
termination of my employment), except as may be necessary to enforce this
Release or pursue Claims permitted hereby, to obtain benefits described in or
granted under this Release, or to seek a determination of the validity of the
waiver of my rights under the ADEA.  Except as otherwise provided in the
preceding sentence, I will not voluntarily participate in any judicial
proceeding of any nature or description against any member of the Group that in
any way involves the

 


--------------------------------------------------------------------------------


 

allegations and facts that I could have raised against any member of the Group
as of the date hereof.

4.             I am specifically agreeing to the terms of this Release because
the Company has agreed to pay to me money and other benefits to which I am not
otherwise entitled under the Company’s policies, and has provided such other
good and valuable consideration as specified herein.  The Company has agreed to
provide this money and other benefits because of my agreement to accept it in
full settlement of all possible Claims I might have or ever had, and because of
my execution of this Release.

5.             Upon termination of my employment, I agree to return to the
Company all Company property, including without limitation, mailing lists,
reports, files, memoranda, records, computer hardware, software, credit cards,
door and file keys, computer access codes or disks and instructional manuals,
and other physical or personal property which I received or prepared or helped
prepare in connection with my employment with, and pertaining to the business
of, the Company, and that I will not retain any copies, duplicates,
reproductions or excerpts thereof.

6.             I acknowledge that I have read this Release in its entirety,
fully understand its meaning and am executing this Release voluntarily and of my
own free will with full knowledge of its significance.  I acknowledge and
warrant that I have had the opportunity to consider for twenty-one (21) days the
terms and provisions of this Release and that I have been advised by the Company
to consult with an attorney prior to executing this Release.  I shall have the
right to revoke this Release for a period of seven (7) days following my
execution of this Release, by giving written notice of such revocation to the
Company.  This Release shall not become effective until the eighth day following
my execution of it (the “Effective Date”).

7.             I agree to maintain the confidentiality of this Release, and to
refrain from disclosing or making reference to its terms except as required by
law or with my accountant or attorney and I reaffirm and agree to abide by the
provisions of Section 8 of the Employment Agreement.

8.             I agree that I shall not make, or cause to be made, any statement
or communicate any information (whether oral or written) that disparages or
reflects negatively on the Company or any member of the Group.  The Company
agrees that it shall distribute a memo to its top ten senior executives
directing such executives not to make, or cause to be made, any statement or
communicate any information (whether oral or written) that disparages or
reflects negatively on you.  In addition, and notwithstanding anything to the
contrary in this paragraph 8, this paragraph 8 shall not be construed to
preclude you from making statements with respect to the advantages of doing
business with a particular entity rather than the Company or another member of
the Group.

9.             The Company shall be entitled to have the provisions of
paragraphs 3, 5, 7 and 8 specifically enforced through injunctive relief,
without having to prove the inadequacy of the available remedies at law, it
being acknowledged and agreed that such breach will cause irreparable injury to
the Company and that money damages will not provide an adequate remedy to the
Company.  In addition, in the event that I breach any of the provisions of this
Release (and

 


--------------------------------------------------------------------------------


 

in addition to any other legal or equitable remedies the Company may have), the
Company shall be entitled to cease making any of the payments or providing any
of the benefits referred to in paragraph 1 above; provided that such payments or
benefits shall be made to the extent required by a final and binding
determination of a court of law.  Any such action permitted to the Company by
this paragraph 9 shall not affect or impair any of my obligations under this
Release, including without limitation, the release of claims in paragraph 1
hereof.

10.           In the event that any one or more of the provisions of this
Release is held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions will not in any way be affected
or impaired thereby.  Moreover, if any one or more of the provisions contained
in this Release is held to be excessively broad as to duration, scope, activity
or subject, such provisions will be construed by limiting and reducing them so
as to be enforceable to the maximum extent compatible with applicable law.

11.           Nothing herein shall be deemed to constitute an admission of
wrongdoing by the Company or any member of the Group or by me.  Neither this
Release nor any of its terms shall be used as an admission or introduced as
evidence as to any issue of law or fact in any proceeding, suit or action, other
than an action to enforce this Release.

12.           The terms of this Release and all rights and obligations of the
parties thereto, including its enforcement, shall be interpreted and governed by
the laws of the State of New York, without regard to the choice of law
provisions of New York law, to the extent such provisions require the
application of the laws of any other jurisdiction.

 

 

 

 

[Executive]

 

 

 

Date:

  

 

  

 

, 20

  

 

 

 

 

 

 

 

 

 

Acknowledged and Agreed to:

 

 

 

 

 

24/7 REAL MEDIA, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


 


--------------------------------------------------------------------------------